EXHIBIT 99.1 Sun Healthcare Group, Inc. Reports Third-Quarter Results; Revises Guidance Upward Contact: Investor Inquiries (505) 468-2341 Media Inquiries (505) 468-4582 Irvine, Calif. (Oct. 31, 2007) - Sun Healthcare Group, Inc. (NASDAQ GM: SUNH) today announced results for the third quarter ended Sept. 30, 2007. Consolidated and Consolidated Pro Forma Results Total net revenue for the quarter ended Sept. 30, 2007 was $439.6 million, up 74 percent compared to $252.8 million for the comparable period one year ago. Net income for the quarter ended Sept. 30, 2007 was $5.2 million, compared to a net loss of $1.2 million for the comparable 2006 period.Diluted earnings per share for the quarter ended Sept. 30, 2007 was $0.12, up significantly from the diluted loss per share of $0.04 for the comparable period one year ago. The pro forma information in the table below was prepared as if the acquisition of Harborside Healthcare Corporation, which closed in April 2007, had occurred on July 1, 2006. The information in the table also contains the normalizing adjustments described below. Normalized actual results for the quarter ended Sept. 30, 2007 include a pre-tax adjustment for $2.5 million of integration costs associated withthe Harborside acquisition.Normalized actual results for the quarter ended Sept. 30, 2006 include pre-tax adjustments consisting of a $0.8 million credit to workers compensation expense as a result of the finalization of insurance reserves related to a prior period acquisition, $0.2 million of retroactive wage costs related to prior period rate increases in California, a $1.0 million charge related to the termination of a hospice management contract and a $1.0 million depreciation charge as a result of finalization of property valuations associated with a prior period acquisition.Normalized pro forma results for the quarter ended Sept. 30, 2006 include the four 2006 adjustments referred to above and also include adjustments for $2.4 million of Harborside merger costs and $0.1 million of costs related to Harborside investor fees. On a normalized pro forma basis, comparing the quarter ended Sept. 30, 2007, to the same period in 2006: · revenue increased $22.8 million, or 5.5 percent; · EBITDAR increased $8.4 million, or 18.3 percent; · EBITDAR margin improved 130 basis points to 12.3 percent; · EBITDA increased $9.6 million, or 37.2 percent; · EBITDA margin improved 180 basis points to 8.0 percent; · income from continuing operations increased $0.2 million, or 3.1 percent; and · net income increased $0.9 million, or 16.0 percent, increasing diluted earnings per share by $0.02. Commenting on the results, Richard K. Matros, chairman and chief executive officer of Sun, stated, "We continue to be pleased with the company's performance. The integration of the Harborside acquisition proceeds as expected with $2.3 million in synergies for the quarter and $2.5 million in integration costs. Our margin expansion on a pro forma normalized basis is material at 130 basis points improvement in EBITDAR margin and 180 basis point improvement in EBITDA margin. The execution of the strategy of our inpatient segment to admit higher acuity patients continues to show the expected results as evidenced by our rate growth as well as in other metrics. It is important to note that the quality of care provided to patients of our operating subsidiaries continues to strengthen as supported by both internal and external measures." Total net revenue for the nine-month period ended Sept. 30, 2007 was $1,136.8 million, up 52 percent compared to $746.5 million for the comparable 2006 period.Net income for the nine-month period ended Sept. 30, 2007 was $22.2 million compared to net income of $7.3 million for the comparable 2006 period, resulting in a 122-percent increase in diluted earnings per share to $0.51 from $0.23 one year ago. The pro forma information in the table below was prepared as if the Harborside acquisition had occurred on Jan. 1, 2006. The information in the table also contains the normalizing adjustments described below. Normalized actual results for the first nine months of 2007 include pre-tax adjustments for $3.5 million of integration costs associated withthe Harborside acquisition, $9.0 million of income from adjustments of prior period self-insurance reserves ($3.0 million of which were related to discontinued operations) and a $0.6 million charge related to the write-off of deferred financing costs associated with a credit facility which was refinanced in April 2007.Normalized actual results for the first nine months of 2006 include pre-tax adjustments consisting of $8.0 million of income from adjustments of prior period self-insurance reserves ($2.6 million of which were related to discontinued operations), a $0.8 million credit to workers’ compensation expense as a result of the finalization of insurance reserves related to a prior period acquisition, $0.2 million of retroactive wage costs related to prior period rate increases in California, a $1.0 million charge related to the termination of a hospice management contract and a $1.0 million charge related to additional depreciation associated with a prior period acquisition. Normalized pro forma results for the first nine months of 2007 include the three 2007 adjustments referred to above and also include a $5.9 million charge for losses on prior period Harborside accounts receivable and $0.5 million of costs related to Harborside investor fees and merger costs. Normalized pro forma results for the first nine months of 2006 include the four 2006 adjustments referred to above and also include adjustments of $2.4 million for Harborside merger costs and $0.4 million for costs related to Harborside investor fees. On a normalized pro forma basis, comparing the nine-month period ended Sept. 30, 2007, to the same period in 2006: · revenue increased $72.9 million, or 5.9 percent; · EBITDAR increased $26.5 million, or 20.7 percent; · EBITDAR margin improved 140 basis points to 11.9 percent; · EBITDA increased $27.5 million, or 41.1 percent; · EBITDA margin improved 180 basis points to 7.3 percent; · income from continuing operations increased $7.7 million or 57.7 percent, increasing diluted earnings per share from continuing operations by $0.18; and · net income increased $7.9 million, or 58.8 percent, increasing diluted earnings per share by $0.18. Inpatient Business For its core inpatient business, on a normalized pro-forma basis (assuming the Harborside acquisition occurred at the beginning of the respective periods) comparing the quarter and nine months ended Sept. 30, 2007 to the same periods in 2006: Quarter ended Sept. 30, 2007 (pro forma): · revenue increased $19.6 million, or 5.3 percent, to $391.8 million from $372.2 million; · net segment EBITDAR increased $4.5 million, or 7.5 percent, to $64.0 million from $59.6 million; · net segment EBITDAR margin for 2007 was 16.3 percent compared to 16.0 percent in 2006; · net segment EBITDA increased $5.7 million, or 14.3 percent, to $45.5 million from $39.8 million; · net segment EBITDA margin for 2007 was 11.6 percent compared to 10.7 percent in 2006; · net segment income increased $7.0 million, or 26.7 percent, to $33.4 million from $26.4 million; · rehabilitation RUGS utilization increased 200 basis points to 83.0 percent as a percent of total Medicare days; and · Rehabilitation Extensive Service Days as a percent of total Medicare days increased 300 basis points to 38.0 percent. The revenue gain of $19.6 million in the quarter was primarily attributable to: · a $5.9 million increase in Medicare revenue, $4.2 million of which was contributed by our skilled nursing centers from rate increases which were partially offset by customer base declines, $1.1 million of increased revenue from our hospice operations due to a higher customer base and $0.6 million of increased part B revenue; · a $4.6 million increase in managed care/commercial insurance revenue due principally to a higher customer base; · a $3.4 million increase in Medicaid revenue resulting from a $7.2 million rate improvement partially offset by a $3.8 million impact from a decrease in customer base; and · a $5.7 million increase in private revenue due principally to improved rates. Nine months ended Sept. 30, 2007 (pro forma): · revenue increased $62.7 million, or 5.7 percent, to $1,156.3 million from $1,093.6 million; · net segment EBITDAR increased $17.7 million, or 10.3 percent, to $189.8 million from $172.2 million; · net segment EBITDAR margin for 2007 was 16.4 percent compared to 15.7 percent in 2006; · net segment EBITDA increased $18.6 million, or 16.7 percent, to $130.4 million from $111.8 million; · net segment EBITDA margin for 2007 was 11.3 percent compared to 10.2 percent in 2006; and · net segment income increased $21.1 million, or 29.7 percent, to $92.2 million from $71.1 million. Matros further stated, “The Company's inpatient segment had numerous highlights this quarter. Medicare part A rates increased 7.3 percent.Skilled mix as a percent of revenue increased 110 basis points.Our Rehab Recovery Suites continue to reflect a well executed strategy with increases in Medicare occupancy, RUGS extensive service and rehab days, as well as managed care/insurance days.Labor management was very strong with labor as a percent of revenue running 50 basis points lower than the third quarter of 2006. While we ran lighter than we would have liked on overall Medicare occupancy on a consolidated basis, we have rebounded nicely in October, with a30 basis points increase in overall occupancy anda 40 basis points increase in Medicare occupancyover the third-quarter averages.” Ancillary Businesses For its ancillary businesses, on a pro-forma basis (assuming the Harborside acquisition occurred at the beginning of the respective periods) comparing the quarter and nine months ended Sept. 30, 2007 to the same periods in 2006: · for the quarter, revenue increased $5.9 million, or 10.8 percent, to $60.2 million from $54.3 million; · for the quarter, EBITDA increased $0.8 million, or 22.9 percent, to $4.3 million from $3.5 million; · for the nine month period, revenue increased $16.2 million, or 10.0 percent, to $178.0 million from $161.8 million; and · for the nine month period, EBITDA increased $5.1 million, or 72.5 percent, to $12.1 million from $7.0 million. Guidance Update As a result of the strength of our operating results, we have raised our 2007 guidance as shown below, after taking into account the reclassification of three of our centers now held for sale as discontinued operations.The table below also shows the impact of the adjustment resulting from this reclassification to discontinued operations on our 2007 guidance announced in May.Our updated guidance assumes no changes in current reimbursement rates through the end of 2007. Conference Call Sun’s senior management will hold a conference call to discuss the Company’s 2007 third-quarter operating results on Thursday, Nov. 1, 2007, at 1 p.m. eastern / 10 a.m. pacific. To listen to the conference call, dial (877) 516-8526 and refer to Sun Healthcare Group. A recording of the call will be available from 4 p.m. EDT on Nov. 1, 2007, until midnight eastern on Nov. 8, 2007, by calling (800) 642-1687 and using access code 19457722. About Sun Healthcare Group, Inc. Sun Healthcare Group, Inc., with executive offices in Irvine, California, owns SunBridge Healthcare Corporation and other affiliated companies that operate long-term and postacute care centers in many states. In addition, the Sun Healthcare Group family of companies provides therapy through SunDance Rehabilitation Corporation, hospice services through SolAmor Hospice and medical staffing through CareerStaff Unlimited, Inc. Statements made in this release that are not historical facts are "forward-looking" statements (as defined in the Private Securities Litigation Reform Act of 1995) that involve risks and uncertainties and are subject to change at any time. These forward-looking statements may include, but are not limited to, statements containing words such as "anticipate," "believe," "plan," "estimate,” "expect," "hope,” "intend," "may” and similar expressions. Factors that could cause actual results to differ are identified in the public filings made by the company with the Securities and Exchange Commission and include changes in Medicare and Medicaid reimbursements; our ability to maintain the occupancy rates and payor mix atour long-term care centers; potential liability for losses not covered by, or in excess of, our insurance; the effects of government regulations and investigations; our ability to generate cash flow sufficient to operate our business and pay interest on our indebtedness; our ability to integrate the operations of Harborside; increasing labor costs and the shortage of qualified healthcare personnel; and our ability to receive increases in reimbursement rates from government payors to cover increased costs. More information on factors that could affect our business and financial results are included in our public filings made with the Securities and Exchange Commission, including our Annual Report on Form 10-K/A and Quarterly Reports on Forms 10-Q/A and 10-Q, copies of which are available on Sun’s web site, www.sunh.com. The forward-looking statements involve known and unknown risks, uncertainties and other factors that are, in some cases, beyond our control. We caution investors that any forward-looking statements made by Sun are not guarantees of future performance. We disclaim any obligation to update any such factors or to announce publicly the results of any revisions to any of the forward-looking statements to reflect future events or developments. EBITDA and EBITDAR as used in this press release, and EBITDAM and EBITDARM as used in the accompanying tables, which are non-GAAP financial measures, are each reconciled to net income (loss) in the accompanying tables. In addition, the normalizing adjustments to EBITDA, EBITDAR, pre-tax income and income from continuing operations discussed in this press release and shown in the accompanying tables are non-GAAP adjustments. Any documents filed by Sun with the SEC may be obtained free of charge at the SEC’s web site at www.sec.gov. In addition, investors and stockholders of Sun may obtain free copies of the documents filed with the SEC by contacting Sun’s investor relations department at (505) 468-2341 (TDD users, please call (505) 468-4458) or by sending a written request to Investor Relations, Sun Healthcare Group, Inc. 101 Sun Avenue N.E., Albuquerque, N.M. 87109. You may also read and copy any reports, statements and other information filed by Sun with the SEC at the SEC public reference room at Room 1580, treet, N.E., Washington, D.C. 20549. Please call the SEC at (800) SEC-0330 or visit the SEC’s web site for further information. SUN HEALTHCARE GROUP, INC. AND SUBSIDIARIES CONDENSED CONSOLIDATED BALANCE SHEETS (in thousands) September 30, 2007 December 31, 2006 ASSETS Current assets: Cash and cash equivalents $ 85,053 $ 131,935 Restricted cash 40,318 32,752 Accounts receivable, net 184,458 117,091 Assets held for sale 12,487 7,173 Other current assets 17,462 10,323 Total current assets 339,778 299,274 Property and equipment, net 691,665 217,544 Restricted cash, non-current 6,873 29,083 Goodwill 225,764 55,092 Intangible assets, net 31,741 13,691 Other assets, net 7,115 6,739 Total assets $ 1,302,936 $ 621,423 LIABILITIES AND STOCKHOLDERS' EQUITY Current liabilities: Accounts payable $ 52,578 $ 43,400 Accrued compensation and benefits 61,954 42,723 Accrued self-insurance obligations, current 46,772 48,689 Liabilities held for sale 4,038 1,672 Other accrued liabilities 88,507 42,535 Capital leases, current 832 494 Current portion of long-term debt: Company obligations 26,778 22,780 Clipper partnerships 812 736 Total current liabilities 282,271 203,029 Accrued self-insurance obligations, net of current 112,622 81,559 Long-term debt, net of current portion: Company obligations 644,792 100,763 Clipper partnerships 48,774 49,392 Other long-term liabilities 42,251 42,547 Total liabilities 1,130,710 477,290 Stockholders' equity 172,226 144,133 Total liabilities and stockholders' equity $ 1,302,936 $ 621,423 1 of 32 SUN HEALTHCARE GROUP, INC. AND SUBSIDIARIES CONSOLIDATED STATEMENTS OF OPERATIONS (in thousands, except per share data) For the For the Three Months Ended Three Months Ended September 30, 2007 September 30, 2006 (unaudited) (unaudited) Total net revenues $ 439,570 $ 252,777 Costs and expenses: Operating salaries and benefits 250,063 146,023 Self-insurance for workers' compensation and general and professional liability insurance 16,028 11,772 Operating administrative costs 10,267 6,376 Other operating costs 91,199 50,993 Facility rent expense 18,832 13,337 General and administrative expenses 16,877 12,580 Depreciation 7,600 3,336 Amortization 2,451 1,605 Provision for losses on accounts receivable 3,455 2,270 Interest, net 14,841 4,697 Loss (gain) on sale of assets, net 12 (87 ) Loss on contract termination - 975 Total costs and expenses 431,625 253,877 Income (loss) before income taxes and discontinued operations 7,945 (1,100 ) Income tax expense (benefit) 2,800 (169 ) Income (loss) from continuing operations 5,145 (931 ) Discontinued operations: Loss from discontinued operations, net of related taxes (578 ) (83 ) Gain (loss) on disposal of discontinued operations, net of related taxes 629 (180 ) Income (loss) from discontinued operations, net 51 (263 ) Net income (loss) $ 5,196 $ (1,194 ) Basic income per common and common equivalent share: Income (loss) from continuing operations $ 0.12 $ (0.03 ) Loss from discontinued operations, net - (0.01 ) Net income (loss) $ 0.12 $ (0.04 ) Diluted income per common and common equivalent share: Income (loss) from continuing operations $ 0.12 $ (0.03 ) Loss from discontinued operations, net - (0.01 ) Net Income (loss) $ 0.12 $ (0.04 ) Weighted average number of common and common equivalent shares outstanding: Basic 43,114 31,345 Diluted 44,266 31,345 2 of 32 SUN HEALTHCARE GROUP, INC. AND SUBSIDIARIES CONSOLIDATED STATEMENTS OF OPERATIONS (in thousands, except per share data) For the For the Nine Months Ended Nine Months Ended September 30, 2007 September 30, 2006 (unaudited) (unaudited) Total net revenues $ 1,136,758 $ 746,461 Costs and expenses: Operating salaries and benefits 646,692 431,812 Self-insurance for workers' compensation and general and professional liability insurance 34,505 28,965 Operating administrative costs 28,353 21,007 Other operating costs 234,411 151,172 Center rent expense 53,280 38,813 General and administrative expenses 47,008 36,354 Depreciation 17,232 6,923 Amortization 6,411 4,574 Provision for losses on accounts receivable 9,059 5,818 Interest, net 28,901 14,140 Loss on extinguishment of debt, net 19 - Loss on sale of assets, net 23 156 Loss on contract termination - 975 Total costs and expenses 1,105,894 740,709 Income before income taxes and discontinued operations 30,864 5,752 Income tax expense 11,331 2,408 Income from continuing operations 19,533 3,344 Discontinued operations: Income from discontinued operations, net of related taxes 1,999 4,284 Gain (loss) on disposal of discontinued operations, net of related taxes 626 (375 ) Income from discontinued operations, net 2,625 3,909 Net income $ 22,158 $ 7,253 Basic income per common and common equivalent share: Income from continuing operations $ 0.46 $ 0.11 Income from discontinued operations, net 0.07 0.12 Net income $ 0.53 $ 0.23 Diluted income per common and common equivalent share: Income from continuing operations $ 0.45 $ 0.11 Income from discontinued operations, net 0.06 0.12 Net Income $ 0.51 $ 0.23 Weighted average number of common and common equivalent shares outstanding: Basic 42,072 31,252 Diluted 43,068 31,338 3 of 32 SUN HEALTHCARE GROUP, INC. AND SUBSIDIARIES CONDENSED CONSOLIDATED STATEMENTS OF CASH FLOWS (in thousands) For the For the Three Months Ended Three Months Ended September 30, 2007 September 30, 2006 (unaudited) (unaudited) Cash flows from operating activities: Net income $ 5,196 $ (1,194 ) Adjustments to reconcile net income to net cash provided by (used for) operating activities, including discontinued operations: Depreciation 7,654 3,582 Amortization 2,482 1,796 Amortization of favorable and unfavorable lease intangibles (193 ) (376 ) Provision for losses on accounts receivable 3,520 2,823 (Gain) loss on disposal of discontinued operations, net (629 ) 180 Loss on sale of assets, net 12 (87 ) Restricted stock and stock option compensation 990 732 Other, net (479 ) (15 ) Changes in operating assets and liabilities, net of acquisitions 7,110 5,459 Net cash provided by operating activities 25,663 12,900 Cash flows from investing activities: Capital expenditures, net (8,372 ) (5,458 ) Exercise of real estate purchase option (2,984 ) - Proceeds from sale of assets held for sale 500 942 Acquisitions, net 7,432 (3,120 ) Insurance proceeds received - 150 Net cash used for investing activities (3,424 ) (7,486 ) Cash flows from financing activities: Net borrowings under Revolving Credit Facility (15,000 ) (1,486 ) Long-term debt borrowings - - Long-term debt repayments (6,568 ) (2,655 ) Principal payments under capital lease obligation (271 ) (819 ) Net proceeds from exercise of employee stock options 116 320 Net cash provided by financing activities (21,723 ) (4,640 ) Net (decrease) increase in cash and cash equivalents 516 774 Cash and cash equivalents at beginning of period 84,537 15,957 Cash and cash equivalents at end of period $ 85,053 $ 16,731 4 of 32 SUN HEALTHCARE GROUP, INC. AND SUBSIDIARIES CONDENSED CONSOLIDATED STATEMENTS OF CASH FLOWS (in thousands) For the For the Nine Months Ended Nine Months Ended September 30, 2007 September 30, 2006 (unaudited) (unaudited) Cash flows from operating activities: Net income $ 22,158 $ 7,253 Adjustments to reconcile net income to net cash provided by (used for) operating activities, including discontinued operations: Depreciation 17,393 7,645 Amortization 6,508 5,153 Amortization of favorable and unfavorable lease intangibles (602 ) (1,134 ) Provision for losses on accounts receivable 9,780 7,215 Loss on disposal of discontinued operations, net (626 ) 375 Loss on sale of assets, net 23 156 Minority interest 50 - Restricted stock and stock option compensation 2,684 1,739 Other, net (590 ) 15 Changes in operating assets and liabilities, net of acquisitions 21,219 (25,126 ) Net cash provided by operating activities 77,997 3,291 Cash flows from investing activities: Capital expenditures, net (23,327 ) (14,083 ) Exercise of real estate purchase option (33,220 ) - Proceeds from sale of assets held for sale 5,989 942 Acquisitions, net (361,083 ) (3,356 ) Accrued acquisition costs, net 3,585 - Insurance proceeds received - 150 Proceeds from sale/leaseback - 838 Net cash used for investing activities (408,056 ) (15,509 ) Cash flows from financing activities: Net borrowings under Revolving Credit Facility (9,994 ) 24,368 Long-term debt borrowings 327,000 11,636 Long-term debt repayments (40,708 ) (23,219 ) Principal payments under capital lease obligation (929 ) (853 ) Net proceeds from exercise of employee stock options 781 499 Distribution of partnership equity (511 ) (123 ) Release of third-party collateral 25,640 - Distribution of equity (57 ) - Deferred financing costs (18,045 ) - Net cash provided by financing activities 283,177 12,308 Net (decrease) increase in cash and cash equivalents (46,882 ) 90 Cash and cash equivalents at beginning of period 131,935 16,641 Cash and cash equivalents at end of period $ 85,053 $ 16,731 5 of 32 SUN HEALTHCARE GROUP, INC. AND SUBSIDIARIES RECONCILIATION OF NET INCOME TO EBITDA(M) and EBITDAR(M) (in thousands) For the For the Three Months Ended Three Months Ended September 30, 2007 September 30, 2006 (unaudited) (unaudited) Total net revenues $ 439,570 $ 252,777 Net income (loss) $ 5,196 $ (1,194 ) Income (loss) from continuing operations 5,145 (931 ) Income tax expense (benefit) 2,800 (169 ) Loss (gain) on sale of assets, net 12 (87 ) Loss on contract termination - 975 Net segment income $ 7,957 $ (212 ) Interest, net 14,841 4,697 Depreciation and amortization 10,051 4,941 EBITDA $ 32,849 $ 9,426 Center rent expense 18,832 13,337 EBITDAR $ 51,681 $ 22,763 Operating administrative costs 10,267 6,376 General and administrative expenses 16,877 12,580 Total operating and general and admin expenses 27,144 18,956 EBITDAM $ 59,993 $ 28,382 EBITDARM $ 78,825 $ 41,719 EBITDA is defined as earnings before income (loss) on discontinued operations, income taxes, loss (gain) on sale of assets, net, interest, net, depreciation and amortization.EBITDAM is defined as EBITDA before operating and general and administrative expenses.EBITDAR is defined as EBITDA before facility rent expense.EBITDARM is defined as EBITDAR before operating and general and administrative expenses.EBITDA, EBITDAM, EBITDAR and EBITDARM are used by management to evaluate financial performance and resource allocation for each entity within the operating units and for the Company as a whole.EBITDA, EBITDAM, EBITDAR and EBITDARM are commonly used as analytical indicators within the healthcare industry and also serve as measures of leverage capacity and debt service ability. EBITDA, EBITDAM, EBITDAR and EBITDARM should not be considered as measures of financial performance under generally accepted accounting principles.As the items excluded from EBITDA, EBITDAM, EBITDAR and EBITDARM are significant components in understanding and assessing financial performance, EBITDA, EBITDAM, EBITDAR and EBITDARM should not be considered in isolation or as alternatives to net income (loss), cash flows generated by or used in operating, investing or financing activities or other financial statement data presented in the consolidated financial statements as indicators of financial performance or liquidity.Because EBITDA, EBITDAM, EBITDAR and EBITDARM are not measurements determined in accordance with U.S. generally accepted accounting principles and are thus susceptible to varying calculations, EBITDA, EBITDAM, EBITDAR and EBITDARM as presented may not be comparable to other similarly titled measures of other companies. 6 of 32 SUN HEALTHCARE GROUP, INC. AND SUBSIDIARIES RECONCILIATION OF NET INCOME TO EBITDA(M) and EBITDAR(M) (in thousands) For the For the Nine Months Ended Nine Months Ended September 30, 2007 September 30, 2006 (unaudited) (unaudited) Total net revenues $ 1,136,758 $ 746,461 Net income $ 22,158 $ 7,253 Income from continuing operations 19,533 3,344 Income tax expense 11,331 2,408 Loss on sale of assets, net 23 156 Loss on contract termination - 975 Net segment income $ 30,887 $ 6,883 Interest, net 28,901 14,140 Depreciation and amortization 23,643 11,497 EBITDA $ 83,431 $ 32,520 Center rent expense 53,280 38,813 EBITDAR $ 136,711 $ 71,333 Operating administrative costs 28,353 21,007 General and administrative expenses 47,008 36,354 Total operating and general and admin expenses 75,361 57,361 EBITDAM $ 158,792 $ 89,881 EBITDARM $ 212,072 $ 128,694 EBITDA is defined as earnings before income (loss) on discontinued operations, income taxes, loss (gain) on sale of assets, net, interest, net, depreciation and amortization.EBITDAM is defined as EBITDA before operating and general and administrative expenses.EBITDAR is defined as EBITDA before facility rent expense.EBITDARM is defined as EBITDAR before operating and general and administrative expenses.EBITDA, EBITDAM, EBITDAR and EBITDARM are used by management to evaluate financial performance and resource allocation for each entity within the operating units and for the Company as a whole.EBITDA, EBITDAM, EBITDAR and EBITDARM are commonly used as analytical indicators within the healthcare industry and also serve as measures of leverage capacity and debt service ability. EBITDA, EBITDAM, EBITDAR and EBITDARM should not be considered as measures of financial performance under generally accepted accounting principles.As the items excluded from EBITDA, EBITDAM, EBITDAR and EBITDARM are significant components in understanding and assessing financial performance, EBITDA, EBITDAM, EBITDAR and EBITDARM should not be considered in isolation or as alternatives to net income (loss), cash flows generated by or used in operating, investing or financing activities or other financial statement data presented in the consolidated financial statements as indicators of financial performance or liquidity.Because EBITDA, EBITDAM, EBITDAR and EBITDARM are not measurements determined in accordance with U.S. generally accepted accounting principles and are thus susceptible to varying calculations, EBITDA, EBITDAM, EBITDAR and EBITDARM as presented may not be comparable to other similarly titled measures of other companies. 7 of 32 SUN HEALTHCARE GROUP, INC. AND SUBSIDIARIES RECONCILIATION OF NET SEGMENT INCOME (LOSS) TO EBITDA(M) and EBITDAR(M) ($ in thousands) For the Three Months Ended September 30, 2007 (unaudited) Inpatient Services Rehabilitation TherapyServices Medical Staffing Services Other & Corp Seg Eliminationof AffiliatedRevenue Consolidated Nonaffiliated revenue $ 391,760 $ 20,579 $ 27,197 $ 34 $ - $ 439,570 Affiliated revenue - 11,300 1,084 - (12,384 ) - Total revenue 391,760 31,879 28,281 34 (12,384 ) 439,570 Net segment income (loss) $ 33,418 $ 1,697 $ 2,319 $ (29,477 ) $ - $ 7,957 Interest, net 3,144 - (1 ) 11,698 - 14,841 Depreciation and amortization 8,929 132 189 801 - 10,051 EBITDA $ 45,491 $ 1,829 $ 2,507 $ (16,978 ) $ - $ 32,849 Center rent expense 18,557 51 224 - - 18,832 EBITDAR $ 64,048 $ 1,880 $ 2,731 $ (16,978 ) $ - $ 51,681 Operating and general and administrative expenses 8,662 1,172 432 16,878 - 27,144 EBITDAM $ 54,153 $ 3,001 $ 2,939 $ (100 ) $ - $ 59,993 EBITDARM $ 72,710 $ 3,052 $ 3,163 $ (100 ) $ - $ 78,825 EBITDA margin 11.6 % 5.7 % 8.9 % 7.5 % EBITDAM margin 13.8 % 9.4 % 10.4 % 13.6 % EBITDAR margin 16.3 % 5.9 % 9.7 % 11.8 % EBITDARM margin 18.6 % 9.6 % 11.2 % 17.9 % 8 of 32 SUN HEALTHCARE GROUP, INC. AND SUBSIDIARIES RECONCILIATION OF NET SEGMENT INCOME (LOSS) TO EBITDA(M) and EBITDAR(M) ($ in thousands m,) For the Three Months Ended September 30, 2006 (unaudited) Inpatient Services Rehabilitation TherapyServices Medical StaffingServices Other &Corp Seg Eliminationof Affiliated Revenue Consolidated Nonaffiliated revenue $ 211,231 $ 20,224 $ 21,305 $ 17 $ - $ 252,777 Affiliated revenue - 9,726 322 - (10,048 ) - Total revenue 211,231 29,950 21,627 17 (10,048 ) 252,777 Net segment income (loss) $ 11,204 $ 1,434 $ 1,731 $ (14,581 ) $ - $ (212 ) Interest, net 3,251 (1 ) 39 1,408 - 4,697 Depreciation and amortization 4,148 91 190 512 - 4,941 EBITDA $ 18,603 $ 1,524 $ 1,960 $ (12,661 ) $ - $ 9,426 Center rent expense 13,089 57 191 - - 13,337 EBITDAR $ 31,692 $ 1,581 $ 2,151 $ (12,661 ) $ - $ 22,763 Operating and general and administrative expenses 4,600 1,204 572 12,580 - 18,956 EBITDAM $ 23,203 $ 2,728 $ 2,532 $ (81 ) $ - $ 28,382 EBITDARM $ 36,292 $ 2,785 $ 2,723 $ (81 ) $ - $ 41,719 EBITDA margin 8.8 % 5.1 % 9.1 % 3.7 % EBITDAM margin 11.0 % 9.1 % 11.7 % 11.2 % EBITDAR margin 15.0 % 5.3 % 9.9 % 9.0 % EBITDARM margin 17.2 % 9.3 % 12.6 % 16.5 % 9 of 32 SUN HEALTHCARE GROUP, INC. AND SUBSIDIARIES RECONCILIATION OF NET SEGMENT INCOME (LOSS) TO EBITDA(M) and EBITDAR(M) ($ in thousands) For the Nine Months Ended September 30, 2007 (unaudited) Inpatient Services Rehabilitation Therapy Services MedicalStaffing Services Other &Corp Seg Eliminationof Affiliated Revenue Consolidated Nonaffiliated revenue $ 995,680 $ 62,048 $ 78,962 $ 68 $ - $ 1,136,758 Affiliated revenue - 31,894 2,472 - (34,366 ) - Total revenue 995,680 93,942 81,434 68 (34,366 ) 1,136,758 Net segment income (loss) $ 89,731 $ 5,405 $ 5,789 $ (70,038 ) $ - $ 30,887 Interest, net 8,120 10 13 20,758 - 28,901 Depreciation and amortization 20,739 382 553 1,969 - 23,643 EBITDA $ 118,590 $ 5,797 $ 6,355 $ (47,311 ) $ - $ 83,431 Center rent expense 52,472 154 653 1 - 53,280 EBITDAR $ 171,062 $ 5,951 $ 7,008 $ (47,310 ) $ - $ 136,711 Operating and general and administrative expenses 22,425 3,674 2,252 47,010 - 75,361 EBITDAM $ 141,015 $ 9,471 $ 8,607 $ (301 ) $ - $ 158,792 EBITDARM $ 193,487 $ 9,625 $ 9,260 $ (300 ) $ - $ 212,072 EBITDA margin 11.9 % 6.2 % 7.8 % 7.3 % EBITDAM margin 14.2 % 10.1 % 10.6 % 14.0 % EBITDAR margin 17.2 % 6.3 % 8.6 % 12.0 % EBITDARM margin 19.4 % 10.2 % 11.4 % 18.7 % 10 of 32 SUN HEALTHCARE GROUP, INC. AND SUBSIDIARIES RECONCILIATION OF NET SEGMENT INCOME (LOSS) TO EBITDA(M) and EBITDAR(M) ($ in thousands) For the Nine Months Ended September 30, 2006 (unaudited) Inpatient Services Rehabilitation Therapy Services Medical Staffing Services Other & Corp Seg Eliminationof Affiliated Revenue Consolidated Nonaffiliated revenue $ 622,032 $ 60,360 $ 64,047 $ 22 $ - $ 746,461 Affiliated revenue - 28,723 752 - (29,475 ) - Total revenue 622,032 89,083 64,799 22 (29,475 ) 746,461 Net segment income (loss) $ 42,525 $ 1,534 $ 4,530 $ (41,706 ) $ - $ 6,883 Interest, net 10,229 (9 ) 113 3,807 - 14,140 Depreciation and amortization 9,349 270 564 1,314 - 11,497 EBITDA $ 62,103 $ 1,795 $ 5,207 $ (36,585 ) $ - $ 32,520 Center rent expense 38,037 165 611 - - 38,813 EBITDAR $ 100,140 $ 1,960 $ 5,818 $ (36,585 ) $ - $ 71,333 Operating and general and administrative expenses 13,772 5,035 2,201 36,353 - 57,361 EBITDAM $ 75,875 $ 6,830 $ 7,408 $ (232 ) $ - $ 89,881 EBITDARM $ 113,912 $ 6,995 $ 8,019 $ (232 ) $ - $ 128,694 EBITDA margin 10.0 % 2.0 % 8.0 % 4.4 % EBITDAM margin 12.2 % 7.7 % 11.4 % 12.0 % EBITDAR margin 16.1 % 2.2 % 9.0 % 9.6 % EBITDARM margin 18.3 % 7.9 % 12.4 % 17.2 % 11 of 32 SUN HEALTHCARE GROUP, INC. AND SUBSIDIARIES RECONCILIATION OF NET SEGMENT INCOME (LOSS) TO EBITDA AND EBITDAR INPATIENT SERVICES ONLY ($ in thousands) For the Three Months Ended September 30, 2007 (unaudited) Inpatient Services w/o Harborside Inpatient Services - Overhead w/o Harborside Inpatient Services beforeClipper& Harborside Clipper (1) Inpatient Services beforeHarborside Harborside TotalInpatientServices Non affiliated revenues $ 226,232 $ - $ 226,232 $ - $ 226,232 $ 165,528 $ 391,760 Net segment income (loss) $ 24,145 $ (6,749 ) $ 17,396 $ (356 ) $ 17,040 $ 16,378 33,418 Interest, net 1,728 - 1,728 842 2,570 574 3,144 Depreciation andamortization 2,529 - 2,529 388 2,917 6,012 8,929 EBITDA $ 28,402 $ (6,749 ) $ 21,653 $ 874 $ 22,527 $ 22,964 $ 45,491 Center rent expense 13,949 - 13,949 (741 ) 13,208 5,349 18,557 EBITDAR $ 42,351 $ (6,749 ) $ 35,602 $ 133 $ 35,735 $ 28,313 $ 64,048 EBITDA margin 12.6 % 9.6 % 10.0 % 11.6 % EBITDAR margin 18.7 % 15.7 % 15.8 % 16.3 % (1) Clipper represents our interest of 15.5 percent at September 30 ,2007 in nine entities that are consolidated pursuant to the Financial Accounting Standards Board’s revised Interpretation No. 46 Consolidation of Variable Interest Entities.Sun began consolidating Clipperon July 1, 2004. 12 of 32 SUN HEALTHCARE GROUP, INC. AND SUBSIDIARIES RECONCILIATION OF NET SEGMENT INCOME (LOSS) TO EBITDA AND EBITDAR INPATIENT SERVICES ONLY ($ in thousands) For the Three Months Ended September 30, 2006 (unaudited) Inpatient Services Inpatient Services - Overhead Inpatient Services before Clipper Clipper (1) Total Inpatient Services Non affiliated revenues $ 211,231 $ - $ 211,231 $ - $ 211,231 Net segment income (loss) $ 16,302 $ (4,629 ) $ 11,673 $ (469 ) $ 11,204 Interest, net 2,278 - 2,278 973 3,251 Depreciation and amortization 3,797 - 3,797 351 4,148 EBITDA $ 22,377 $ (4,629 ) $ 17,748 $ 855 $ 18,603 Center rent expense 13,971 - 13,971 (882 ) $ 13,089 EBITDAR $ 36,348 $ (4,629 ) $ 31,719 $ (27 ) $ 31,692 EBITDA margin 10.6 % 8.4 % 8.8 % EBITDAR margin 17.2 % 15.0 % 15.0 % (1) Clipper represents our interest of 11.5 percent at September 30 ,2006 in nine entities that are consolidated pursuant to the Financial Accounting Standards Board’s revised Interpretation No. 46 Consolidation of Variable Interest Entities.Sun began consolidating Clipperon July 1, 2004. 13 of 32 SUN HEALTHCARE GROUP, INC. AND SUBSIDIARIES RECONCILIATION OF NET SEGMENT INCOME (LOSS) TO EBITDA AND EBITDAR INPATIENT SERVICES ONLY ($ in thousands) For the Nine Months Ended September 30, 2007 (unaudited) Inpatient Services w/oHarborside Inpatient Services - Overhead w/o Harborside InpatientServices before Clipper & Harborside Clipper (1) Inpatient Services beforeHarborside Harborside Total Inpatient Services Non affiliated revenues $ 666,523 $ - $ 666,523 $ - $ 666,523 $ 329,157 $ 995,680 Net segment income (loss) $ 76,403 $ (18,243 ) $ 58,160 $ (1,213 ) $ 56,947 $ 32,784 89,731 Interest, net 5,128 - 5,128 2,322 7,450 670 8,120 Depreciation and amortization 8,251 - 8,251 1,156 9,407 11,332 20,739 EBITDA $ 89,782 $ (18,243 ) $ 71,539 $ 2,265 $ 73,804 $ 44,786 $ 118,590 Center rent expense 41,368 - 41,368 (1,907 ) 39,461 13,011 52,472 EBITDAR $ 131,150 $ (18,243 ) $ 112,907 $ 358 $ 113,265 $ 57,797 $ 171,062 EBITDA margin 13.5 % 10.7 % 11.1 % 11.9 % EBITDAR margin 19.7 % 16.9 % 17.0 % 17.2 % (1) Clipper represents our interest of 15.5 percent at September 30 ,2007 in nine entities that are consolidated pursuant to the Financial Accounting Standards Board’s revised Interpretation No. 46 Consolidation of Variable Interest Entities.Sun began consolidating Clipperon July 1, 2004. 14 of 32 SUN HEALTHCARE GROUP, INC. AND SUBSIDIARIES RECONCILIATION OF NET SEGMENT INCOME (LOSS) TO EBITDA AND EBITDAR INPATIENT SERVICES ONLY ($ in thousands) For the Nine Months Ended September 30, 2006 (unaudited) Inpatient Services Inpatient Services - Overhead Inpatient Services before Clipper Clipper (1) Total Inpatient Services Non affiliated revenues $ 622,032 $ - $ 622,032 $ - $ 622,032 Net segment income (loss) $ 57,814 $ (13,907 ) $ 43,907 $ (1,382 ) $ 42,525 Interest, net 7,295 - 7,295 2,934 10,229 Depreciation and amortization 8,336 - 8,336 1,013 9,349 EBITDA $ 73,445 $ (13,907 ) $ 59,538 $ 2,565 $ 62,103 Center rent expense 40,672 - 40,672 (2,635 ) $ 38,037 EBITDAR $ 114,117 $ (13,907 ) $ 100,210 $ (70 ) $ 100,140 EBITDA margin 11.8 % 9.6 % 10.0 % EBITDAR margin 18.3 % 16.1 % 16.1 % (1) Clipper represents our interest of 11.5 percent at September 30 ,2006 in nine entities that are consolidated pursuant to the Financial Accounting Standards Board’s revised Interpretation No. 46 Consolidation of Variable Interest Entities.Sun began consolidating Clipperon July 1, 2004. 15 of 32 Sun Healthcare Group, Inc. and Subsidiaries Selected Operating Statistics Continuing Operations For the For the Three Months Ended Nine Months Ended September 30, September 30, 2007 2006 2007 2006 Long Term Care Stats Number of centers: 213 138 213 138 Number of available beds: 23,190 14,473 23,190 14,473 Occupancy %: 89.3 % 88.4 % 89.3 % 88.2 % Inpatient Services Stats Payor Mix % based on patient days: Medicare - SNF Beds 15.2 % 15.3 % 15.8 % 15.8 % Managed care / commercial insurance - SNF Beds 3.1 % 2.1 % 2.9 % 2.3 % Total SNF skilled mix 18.3 % 17.4 % 18.7 % 18.1 % Medicare 13.7 % 13.1 % 14.1 % 13.6 % Medicaid 61.0 % 61.0 % 60.6 % 60.8 % Private and other 21.6 % 23.1 % 21.8 % 22.7 % Managed care / commercial Insurance 2.8 % 1.8 % 2.6 % 1.9 % Veterans 0.9 % 1.0 % 0.9 % 1.0 % Revenue Mix % of revenues: Medicare - SNF beds 30.2 % 31.1 % 31.5 % 31.8 % Managed care / commercial insurance - SNF Beds 5.7 % 4.7 % 5.6 % 4.7 % Total SNF skilled mix 35.9 % 35.8 % 37.1 % 36.5 % Medicare 28.9 % 28.5 % 29.8 % 29.1 % Medicaid 48.0 % 48.6 % 47.3 % 47.9 % Private and other 17.9 % 18.8 % 17.8 % 18.9 % Managed care / commercial Insurance 4.3 % 3.1 % 4.2 % 3.1 % Veterans 0.9 % 1.0 % 0.9 % 1.0 % Revenues PPD: LTC only Medicare (Part A) $ 391.30 $ 346.71 $ 382.14 $ 342.07 Medicare Blended Rate (Part A & B) $ 424.86 $ 382.23 $ 415.47 $ 374.42 Medicaid $ 163.41 $ 144.07 $ 158.45 $ 142.08 Private and other $ 166.88 $ 140.14 $ 161.52 $ 141.21 Managed care / commercial Insurance $ 319.45 $ 308.89 $ 320.37 $ 286.13 Veterans $ 208.07 $ 194.53 $ 200.95 $ 188.36 Revenues - Non-affiliated (in thousands) Inpatient Services: Medicare $ 113,058 $ 60,243 $ 296,344 $ 180,966 Medicaid 188,153 102,559 471,323 298,262 Private and other 90,549 48,429 228,013 142,804 Subtotal 391,760 211,231 995,680 622,032 Rehabilitation Therapy Services 20,579 20,224 62,048 60,360 Medical Staffing Services 27,197 21,305 78,962 64,047 Subtotal 47,776 41,529 141,010 124,407 Other - non-core businesses 34 17 68 22 Total $ 439,570 $ 252,777 $ 1,136,758 $ 746,461 Rehab contracts Affiliated - continuing 103 88 103 88 Non-affiliated 309 298 309 298 DSO (Days Sales Outstanding) Inpatient Services - LTC 40 36 40 36 Rehabilitation Therapy Services 77 83 77 83 Medical Staffing Services 56 55 56 55 16 of 32 SUN HEALTHCARE GROUP, INC. AND SUBSIDIARIES PRO FORMA WITH HARBORSIDE CONSOLIDATED STATEMENTS OF OPERATIONS (in thousands, except per share data) AS REPORTED PRO FORMA WITH HARBORSIDE For the For the Three Months Ended Three Months Ended September 30, 2007 September 30, 2006 (unaudited) (unaudited) Total net revenues $ 439,570 $ 416,724 Costs and expenses: Operating salaries and benefits 250,063 236,459 Self-insurance for workers' compensation and general and professional liability insurance 16,028 15,668 Operating administrative costs 10,267 8,674 Other operating costs 91,199 87,571 Center rent expense 18,832 20,049 General and administrative expenses 16,877 20,273 Depreciation 7,600 7,643 Amortization 2,451 1,619 Provision for losses on accounts receivable 3,455 4,183 Interest, net 14,841 8,670 Loss (gain) on sale of assets, net 12 (86 ) Loss on contract termination - 975 Total costs and expenses 431,625 411,698 Income before income taxes and discontinued operations 7,945 5,026 Income tax expense 2,800 1,637 Income from continuing operations 5,145 3,389 Discontinued operations: Loss from discontinued operations, net of related taxes (578 ) (505 ) Gain (loss) on disposal of discontinued operations, net of related taxes 629 (180 ) Income (loss) from discontinued operations, net 51 (685 ) Net income $ 5,196 $ 2,704 Basic income per common and common equivalent share: Income from continuing operations $ 0.12 $ 0.08 Loss from discontinued operations, net - (0.02 ) Net income $ 0.12 $ 0.06 Diluted income per common and common equivalent share: Income from continuing operations $ 0.12 $ 0.08 Loss from discontinued operations, net - (0.02 ) Net Income $ 0.12 $ 0.06 Weighted average number of common and common equivalent shares outstanding: Basic 43,114 43,114 Diluted 44,266 44,266 17 of 32 SUN HEALTHCARE GROUP, INC. AND SUBSIDIARIES PRO FORMA WITH HARBORSIDE CONSOLIDATED STATEMENTS OF OPERATIONS (in thousands, except per share data) PRO FORMA WITH HARBORSIDE PRO FORMA WITH HARBORSIDE For the For the Nine Months Ended Nine Months Ended September 30, 2007 September 30, 2006 (unaudited) (unaudited) Total net revenues $ 1,299,325 $ 1,226,473 Costs and expenses: Operating salaries and benefits 735,825 699,072 Self-insurance for workers' compensation and general and professional liability insurance 38,601 41,977 Operating administrative costs 31,345 27,398 Other operating costs 273,208 260,519 Center rent expense 60,233 61,240 General and administrative expenses 52,405 54,637 Depreciation 21,984 19,988 Amortization 6,412 4,573 Provision for losses on accounts receivable 16,982 11,373 Interest, net 33,546 24,871 Loss on extinguishment of debt, net 19 - Loss on sale of assets, net 22 155 Loss on contract termination - 975 Total costs and expenses 1,270,582 1,206,778 Income before income taxes and discontinued operations 28,743 19,695 Income tax expense 10,511 4,519 Income from continuing operations 18,232 15,176 Discontinued operations: Income from discontinued operations, net of related taxes 1,434 2,833 Gain (loss) on disposal of discontinued operations, net of related taxes 626 (375 ) Income from discontinued operations, net 2,060 2,458 Net income $ 20,292 $ 17,634 Basic income per common and common equivalent share: Income from continuing operations $ 0.43 $ 0.36 Income from discontinued operations, net 0.05 0.06 Net income $ 0.48 $ 0.42 Diluted income per common and common equivalent share: Income from continuing operations $ 0.42 $ 0.35 Income from discontinued operations, net 0.05 0.06 Net Income $ 0.47 $ 0.41 Weighted average number of common and common equivalent shares outstanding: Basic 42,072 42,072 Diluted 43,068 43,068 18 of 32 SUN HEALTHCARE GROUP, INC. AND SUBSIDIARIES PRO FORMA WITH HARBORSIDE RECONCILIATION OF NET INCOME TO EBITDA(M) and EBITDAR(M) (in thousands) AS REPORTED PRO FORMA WITH HARBORSIDE For the For the Three Months Ended Three Months Ended September 30, 2007 September 30, 2006 (unaudited) (unaudited) Total net revenues $ 439,570 $ 416,724 Net income $ 5,196 $ 2,704 Income from continuing operations 5,145 3,389 Income tax expense 2,800 1,637 Loss (gain) on sale of assets, net 12 (86 ) Loss on contract termination - 975 Net segment income $ 7,957 $ 5,915 Interest, net 14,841 8,670 Depreciation and amortization 10,051 9,262 EBITDA $ 32,849 $ 23,847 Center rent expense 18,832 20,049 EBITDAR $ 51,681 $ 43,896 Operating administrative costs 10,267 8,674 General and administrative expenses 16,877 20,273 Total operating and general and admin expenses 27,144 28,947 EBITDAM $ 59,993 $ 52,794 EBITDARM $ 78,825 $ 72,843 EBITDA is defined as earnings before income (loss) on discontinued operations, income taxes, loss (gain) on sale of assets, net, interest, net, depreciation and amortization.EBITDAM is defined as EBITDA before operating and general and administrative expenses.EBITDAR is defined as EBITDA before facility rent expense.EBITDARM is defined as EBITDAR before operating and general and administrative expenses.EBITDA, EBITDAM, EBITDAR and EBITDARM are used by management to evaluate financial performance and resource allocation for each entity within the operating units and for the Company as a whole.EBITDA, EBITDAM, EBITDAR and EBITDARM are commonly used as analytical indicators within the healthcare industry and also serve as measures of leverage capacity and debt service ability. EBITDA, EBITDAM, EBITDAR and EBITDARM should not be considered as measures of financial performance under generally accepted accounting principles.As the items excluded from EBITDA, EBITDAM, EBITDAR and EBITDARM are significant components in understanding and assessing financial performance, EBITDA, EBITDAM, EBITDAR and EBITDARM should not be considered in isolation or as alternatives to net income (loss), cash flows generated by or used in operating, investing or financing activities or other financial statement data presented in the consolidated financial statements as indicators of financial performance or liquidity.Because EBITDA, EBITDAM, EBITDAR and EBITDARM are not measurements determined in accordance with U.S. generally accepted accounting principles and are thus susceptible to varying calculations, EBITDA, EBITDAM, EBITDAR and EBITDARM as presented may not be comparable to other similarly titled measures of other companies. 19 of 32 SUN HEALTHCARE GROUP, INC. AND SUBSIDIARIES PRO FORMA WITH HARBORSIDE RECONCILIATION OF NET INCOME TO EBITDA(M) and EBITDAR(M) (in thousands) PRO FORMA WITH HARBORSIDE PRO FORMA WITH HARBORSIDE For the For the Nine Months Ended Nine Months Ended September 30, 2007 September 30, 2006 (unaudited) (unaudited) Total net revenues $ 1,299,325 $ 1,226,473 Net income $ 20,292 $ 17,634 Income from continuing operations 18,232 15,176 Income tax expense 10,511 4,519 Loss on sale of assets, net 22 155 Loss on contract termination - 975 Net segment income $ 28,765 $ 20,825 Interest, net 33,546 24,871 Depreciation and amortization 28,396 24,561 EBITDA $ 90,707 $ 70,257 Center rent expense 60,233 61,240 EBITDAR $ 150,940 $ 131,497 Operating administrative costs 31,345 27,398 General and administrative expenses 52,405 54,637 Total operating and general and admin expenses 83,750 82,035 EBITDAM $ 174,457 $ 152,292 EBITDARM $ 234,690 $ 213,532 EBITDA is defined as earnings before income (loss) on discontinued operations, income taxes, loss (gain) on sale of assets, net, interest, net, depreciation and amortization.EBITDAM is defined as EBITDA before operating and general and administrative expenses.EBITDAR is defined as EBITDA before facility rent expense.EBITDARM is defined as EBITDAR before operating and general and administrative expenses.EBITDA, EBITDAM, EBITDAR and EBITDARM are used by management to evaluate financial performance and resource allocation for each entity within the operating units and for the Company as a whole.EBITDA, EBITDAM, EBITDAR and EBITDARM are commonly used as analytical indicators within the healthcare industry and also serve as measures of leverage capacity and debt service ability. EBITDA, EBITDAM, EBITDAR and EBITDARM should not be considered as measures of financial performance under generally accepted accounting principles.As the items excluded from EBITDA, EBITDAM, EBITDAR and EBITDARM are significant components in understanding and assessing financial performance, EBITDA, EBITDAM, EBITDAR and EBITDARM should not be considered in isolation or as alternatives to net income (loss), cash flows generated by or used in operating, investing or financing activities or other financial statement data presented in the consolidated financial statements as indicators of financial performance or liquidity.Because EBITDA, EBITDAM, EBITDAR and EBITDARM are not measurements determined in accordance with U.S. generally accepted accounting principles and are thus susceptible to varying calculations, EBITDA, EBITDAM, EBITDAR and EBITDARM as presented may not be comparable to other similarly titled measures of other companies. 20 of 32 SUN HEALTHCARE GROUP, INC. AND SUBSIDIARIES RECONCILIATION OF NET SEGMENT INCOME (LOSS) TO EBITDA(M) and EBITDAR(M) ($ in thousands) For the Three Months Ended September 30, 2007 (unaudited) Inpatient Services Rehabilitation Therapy Services Medical Staffing Services Other & Corp Seg Elimination of Affiliated Revenue Consolidated Nonaffiliated revenue $ 391,760 $ 20,579 $ 27,197 $ 34 $ - $ 439,570 Affiliated revenue - 11,300 1,084 - (12,384 ) - Total revenue 391,760 31,879 28,281 34 (12,384 ) 439,570 Net segment income (loss) $ 33,418 $ 1,697 $ 2,319 $ (29,477 ) $ - $ 7,957 Interest, net 3,144 - (1 ) 11,698 - 14,841 Depreciation and amortization 8,929 132 189 801 - 10,051 EBITDA $ 45,491 $ 1,829 $ 2,507 $ (16,978 ) $ - $ 32,849 Center rent expense 18,557 51 224 - - 18,832 EBITDAR $ 64,048 $ 1,880 $ 2,731 $ (16,978 ) $ - $ 51,681 Operating and general and administrative expenses 8,662 1,172 432 16,878 - 27,144 EBITDAM $ 54,153 $ 3,001 $ 2,939 $ (100 ) $ - $ 59,993 EBITDARM $ 72,710 $ 3,052 $ 3,163 $ (100 ) $ - $ 78,825 EBITDA margin 11.6 % 5.7 % 8.9 % 7.5 % EBITDAM margin 13.8 % 9.4 % 10.4 % 13.6 % EBITDAR margin 16.3 % 5.9 % 9.7 % 11.8 % EBITDARM margin 18.6 % 9.6 % 11.2 % 17.9 % 21 of 32 SUN HEALTHCARE GROUP, INC. AND SUBSIDIARIES PRO FORMA WITH HARBORSIDE RECONCILIATION OF NET SEGMENT INCOME (LOSS) TO EBITDA(M) and EBITDAR(M) ($ in thousands) For the Three Months Ended September 30, 2006 (unaudited) Inpatient Services Rehabilitation TherapyServices Medical StaffingServices Other &Corp Seg Eliminationof Affiliated Revenue Consolidated Nonaffiliated revenue $ 372,158 $ 20,224 $ 24,011 $ 331 $ - $ 416,724 Affiliated revenue - 9,725 323 - (10,048 ) - Total revenue 372,158 29,949 24,334 331 (10,048 ) 416,724 Net segment income (loss) $ 24,956 $ 1,434 $ 1,762 $ (22,237 ) $ - $ 5,915 Interest, net 7,223 (1 ) 38 1,410 - 8,670 Depreciation and amortization 8,206 91 203 762 - 9,262 EBITDA $ 40,385 $ 1,524 $ 2,003 $ (20,065 ) $ - $ 23,847 Center rent expense 19,775 57 217 - - 20,049 EBITDAR $ 60,160 $ 1,581 $ 2,220 $ (20,065 ) $ - $ 43,896 Operating and general and administrative expenses 6,888 1,204 572 20,283 - 28,947 EBITDAM $ 47,273 $ 2,728 $ 2,575 $ 218 $ - $ 52,794 EBITDARM $ 67,048 $ 2,785 $ 2,792 $ 218 $ - $ 72,843 EBITDA margin 10.9 % 5.1 % 8.2 % 5.7 % EBITDAM margin 12.7 % 9.1 % 10.6 % 12.7 % EBITDAR margin 16.2 % 5.3 % 9.1 % 10.5 % EBITDARM margin 18.0 % 9.3 % 11.5 % 17.5 % 22 of 32 SUN HEALTHCARE GROUP, INC. AND SUBSIDIARIES PRO FORMA WITH HARBORSIDE RECONCILIATION OF NET SEGMENT INCOME (LOSS) TO EBITDA(M) and EBITDAR(M) ($ in thousands) For the Nine Months Ended September 30, 2007 (unaudited) Inpatient Services Rehabilitation Therapy Services Medical StaffingServices Other &Corp Seg Eliminationof Affiliated Revenue Consolidated Nonaffiliated revenue $ 1,156,286 $ 62,048 $ 81,605 $ 68 $ (682 ) $ 1,299,325 Affiliated revenue - 31,894 2,473 - (34,367 ) - Total revenue 1,156,286 93,942 84,078 68 (35,049 ) 1,299,325 Net segment income (loss) $ 98,168 $ 5,405 $ 5,723 $ (81,344 ) $ 813 $ 28,765 Interest, net 13,047 10 12 20,463 14 33,546 Depreciation and amortization 25,168 382 568 2,278 - 28,396 EBITDA $ 136,383 $ 5,797 $ 6,303 $ (58,603 ) $ 827 $ 90,707 Center rent expense 59,400 154 678 1 - 60,233 EBITDAR $ 195,783 $ 5,951 $ 6,981 $ (58,602 ) $ 827 $ 150,940 Operating and general and administrative expenses 19,558 3,674 2,252 58,266 - 83,750 EBITDAM $ 155,941 $ 9,471 $ 8,555 $ (337 ) $ 827 $ 174,457 EBITDARM $ 215,341 $ 9,625 $ 9,233 $ (336 ) $ 827 $ 234,690 EBITDA margin 11.8 % 6.2 % 7.5 % 7.0 % EBITDAM margin 13.5 % 10.1 % 10.2 % 13.4 % EBITDAR margin 16.9 % 6.3 % 8.3 % 11.6 % EBITDARM margin 18.6 % 10.2 % 11.0 % 18.1 % 23 of 32 SUN HEALTHCARE GROUP, INC. AND SUBSIDIARIES PRO FORMA WITH HARBORSIDE RECONCILIATION OF NET SEGMENT INCOME (LOSS) TO EBITDA(M) and EBITDAR(M) ($ in thousands) For the Nine Months Ended September 30, 2006 (unaudited) Inpatient Services Rehabilitation TherapyServices Medical StaffingServices Other &Corp Seg Eliminationof Affiliated Revenue Consolidated Nonaffiliated revenue $ 1,093,567 $ 60,360 $ 71,986 $ 560 $ - $ 1,226,473 Affiliated revenue - 28,723 752 - (29,475 ) - Total revenue 1,093,567 89,083 72,738 560 (29,475 ) 1,226,473 Net segment income (loss) $ 75,052 $ 1,534 $ 4,506 $ (60,267 ) $ - $ 20,825 Interest, net 21,369 (9 ) 109 3,402 - 24,871 Depreciation and amortization 21,327 270 604 2,360 - 24,561 EBITDA $ 117,748 $ 1,795 $ 5,219 $ (54,505 ) $ - $ 70,257 Center rent expense 60,386 165 689 - - 61,240 EBITDAR $ 178,134 $ 1,960 $ 5,908 $ (54,505 ) $ - $ 131,497 Operating and general and administrative expenses 20,031 5,035 2,201 54,768 - 82,035 EBITDAM $ 137,779 $ 6,830 $ 7,420 $ 263 $ - $ 152,292 EBITDARM $ 198,165 $ 6,995 $ 8,109 $ 263 $ - $ 213,532 EBITDA margin 10.8 % 2.0 % 7.2 % 5.7 % EBITDAM margin 12.6 % 7.7 % 10.2 % 12.4 % EBITDAR margin 16.3 % 2.2 % 8.1 % 10.7 % EBITDARM margin 18.1 % 7.9 % 11.1 % 17.4 % 24 of 32 SUN HEALTHCARE GROUP, INC. AND SUBSIDIARIES RECONCILIATION OF NET SEGMENT INCOME (LOSS) TO EBITDA AND EBITDAR INPATIENT SERVICES ONLY ($ in thousands) For the Three Months Ended September 30, 2007 (unaudited) Inpatient Services w/o Harborside InpatientServices - Overhead w/o Harborside Inpatient Services beforeClipper & Harborside Clipper (1) Inpatient ServicesbeforeHarborside Harborside TotalInpatient Services Non affiliated revenues $ 226,232 $ - $ 226,232 $ - $ 226,232 $ 165,528 $ 391,760 Net segment income (loss) $ 24,145 $ (6,749 ) $ 17,396 $ (356 ) $ 17,040 $ 16,378 33,418 Interest, net 1,728 - 1,728 842 2,570 574 3,144 Depreciation andamortization 2,529 - 2,529 388 2,917 6,012 8,929 EBITDA $ 28,402 $ (6,749 ) $ 21,653 $ 874 $ 22,527 $ 22,964 $ 45,491 Center rent expense 13,949 - 13,949 (741 ) 13,208 5,349 18,557 EBITDAR $ 42,351 $ (6,749 ) $ 35,602 $ 133 $ 35,735 $ 28,313 $ 64,048 EBITDA margin 12.6 % 9.6 % 10.0 % 11.6 % EBITDAR margin 18.7 % 15.7 % 15.8 % 16.3 % (1) Clipper represents our interest of 15.5 percent at September 30 ,2007 in nine entities that are consolidated pursuant to the Financial Accounting Standards Board’s revised Interpretation No. 46 Consolidation of Variable Interest Entities.Sun began consolidating Clipperon July 1, 2004. 25 of 32 SUN HEALTHCARE GROUP, INC. AND SUBSIDIARIES PRO FORMA WITH HARBORSIDE RECONCILIATION OF NET SEGMENT INCOME (LOSS) TO EBITDA AND EBITDAR INPATIENT SERVICES ONLY ($ in thousands) For the Three Months Ended September 30, 2006 (unaudited) Inpatient Services w/o Harborside Inpatient Services - Overhead w/o Harborside Inpatient Servicesbefore Clipper & Harborside Clipper (1) Inpatient ServicesbeforeHarborside Harborside TotalInpatient Services Non affiliated revenues $ 211,231 $ - $ 211,231 $ - $ 211,231 $ 160,927 $ 372,158 Net segment income (loss) $ 16,302 $ (4,629 ) $ 11,673 $ (469 ) $ 11,204 $ 13,752 $ 24,956 Interest, net 2,278 - 2,278 973 3,251 3,972 7,223 Depreciation andamortization 3,797 - 3,797 351 4,148 4,058 8,206 EBITDA $ 22,377 $ (4,629 ) $ 17,748 $ 855 $ 18,603 $ 21,782 $ 40,385 Center rent expense 13,971 - 13,971 (882 ) 13,089 6,686 19,775 EBITDAR $ 36,348 $ (4,629 ) $ 31,719 $ (27 ) $ 31,692 $ 28,468 $ 60,160 EBITDA margin 10.6 % 8.4 % 8.8 % 10.9 % EBITDAR margin 17.2 % 15.0 % 15.0 % 16.2 % (1) Clipper represents our interest of 11.5 percent at September 30 ,2006 in nine entities that are consolidated pursuant to the Financial Accounting Standards Board’s revised Interpretation No. 46 Consolidation of Variable Interest Entities.Sun began consolidating Clipperon July 1, 2004. 26 of 32 SUN HEALTHCARE GROUP, INC. AND SUBSIDIARIES PRO FORMA WITH HARBORSIDE RECONCILIATION OF NET SEGMENT INCOME (LOSS) TO EBITDA AND EBITDAR INPATIENT SERVICES ONLY ($ in thousands) For the Nine Months Ended September 30, 2007 (unaudited) Inpatient Services w/o Harborside Inpatient Services - Overheadw/o Harborside Inpatient Services before Clipper & Harborside Clipper (1) Inpatient Servicesbefore Harborside Harborside Total Inpatient Services Non affiliated revenues $ 666,523 $ - $ 666,523 $ - $ 666,523 $ 489,763 $ 1,156,286 Net segment income (loss) $ 76,403 $ (18,243 ) $ 58,160 $ (1,213 ) $ 56,947 $ 41,221 $ 98,168 Interest, net 5,128 - 5,128 2,322 7,450 5,597 13,047 Depreciation andamortization 8,251 - 8,251 1,156 9,407 15,761 25,168 EBITDA $ 89,782 $ (18,243 ) $ 71,539 $ 2,265 $ 73,804 $ 62,579 $ 136,383 Center rent expense 41,368 - 41,368 (1,907 ) 39,461 19,939 59,400 EBITDAR $ 131,150 $ (18,243 ) $ 112,907 $ 358 $ 113,265 $ 82,518 $ 195,783 EBITDA margin 13.5 % 10.7 % 11.1 % 11.8 % EBITDAR margin 19.7 % 16.9 % 17.0 % 16.9 % (1) Clipper represents our interest of 15.5 percent at September 30 ,2007 in nine entities that are consolidated pursuant to the Financial Accounting Standards Board’s revised Interpretation No. 46 Consolidation of Variable Interest Entities.Sun began consolidating Clipperon July 1, 2004. 27 of 32 SUN HEALTHCARE GROUP, INC. AND SUBSIDIARIES PRO FORMA WITH HARBORSIDE RECONCILIATION OF NET SEGMENT INCOME (LOSS) TO EBITDA AND EBITDAR INPATIENT SERVICES ONLY ($ in thousands) For the Nine Months Ended September 30, 2006 (unaudited) Inpatient Services w/o Harborside Inpatient Services - Overheadw/o Harborside InpatientServices before Clipper & Harborside Clipper (1) InpatientServicesbefore Harborside Harborside TotalInpatient Services Non affiliated revenues $ 622,032 $ - $ 622,032 $ - $ 622,032 $ 471,535 $ 1,093,567 Net segment income (loss) $ 57,814 $ (13,907 ) $ 43,907 $ (1,382 ) $ 42,525 $ 32,527 $ 75,052 Interest, net 7,295 - 7,295 2,934 10,229 11,140 21,369 Depreciation andamortization 8,336 - 8,336 1,013 9,349 11,978 21,327 EBITDA $ 73,445 $ (13,907 ) $ 59,538 $ 2,565 $ 62,103 $ 55,645 $ 117,748 Center rent expense 40,672 - 40,672 (2,635 ) 38,037 22,349 60,386 EBITDAR $ 114,117 $ (13,907 ) $ 100,210 $ (70 ) $ 100,140 $ 77,994 $ 178,134 EBITDA margin 11.8 % 9.6 % 10.0 % 10.8 % EBITDAR margin 18.3 % 16.1 % 16.1 % 16.3 % (1) Clipper represents our interest of 11.5 percent at September 30 ,2006 in nine entities that are consolidated pursuant to the Financial Accounting Standards Board’s revised Interpretation No. 46 Consolidation of Variable Interest Entities.Sun began consolidating Clipperon July 1, 2004 28 of 32 Sun Healthcare Group, Inc. and Subsidiaries Selected Operating Statistics Continuing Operations For the For the Three Months Ended Nine Months Ended September 30, September 30, AS REPORTED PRO FORMA WITH HARBORSIDE PRO FORMA WITH HARBORSIDE PRO FORMA WITH HARBORSIDE 2007 2006 2007 2006 Long Term Care Stats Number of centers: 213 213 213 213 Number of available beds: 23,190 23,210 23,190 23,210 Occupancy %: 89.3 % 89.7 % 89.5 % 89.5 % Inpatient Services Stats Payor Mix % based on patient days: Medicare - SNF Beds 15.2 % 15.5 % 15.9 % 15.9 % Managed care / commercial insurance - SNF Beds 3.1 % 2.3 % 2.9 % 2.3 % Total SNF skilled mix 18.3 % 17.8 % 18.8 % 18.2 % Medicare 13.7 % 14.0 % 14.3 % 14.6 % Medicaid 61.0 % 61.9 % 61.0 % 61.6 % Private and other 21.6 % 21.2 % 21.3 % 20.9 % Managed care / commercial Insurance 2.8 % 2.1 % 2.5 % 2.1 % Veterans 0.9 % 0.8 % 0.9 % 0.8 % Revenue Mix % of revenues: Medicare - SNF Beds 30.2 % 30.3 % 31.4 % 31.1 % Managed care / commercial insurance - SNF Beds 5.7 % 4.5 % 5.4 % 4.4 % Total SNF skilled mix 35.9 % 34.8 % 36.8 % 35.5 % Medicare 28.9 % 28.8 % 29.9 % 29.4 % Medicaid 48.0 % 49.7 % 47.6 % 48.8 % Private and other 17.9 % 17.3 % 17.5 % 17.7 % Managed care / commercial Insurance 4.3 % 3.3 % 4.1 % 3.2 % Veterans 0.9 % 0.9 % 0.9 % 0.9 % Revenues PPD: LTC only Medicare (Part A) $ 391.30 $ 364.51 $ 385.02 $ 358.40 Medicare Blended Rate (Part A & B) $ 424.86 $ 394.88 $ 417.49 $ 385.98 Medicaid $ 163.41 $ 157.29 $ 160.64 $ 154.17 Private and other $ 166.88 $ 155.77 $ 165.73 $ 159.02 Managed care / commercial Insurance $ 319.45 $ 307.94 $ 330.88 $ 296.17 Veterans $ 208.07 $ 213.65 $ 205.87 $ 208.72 Revenues - Non-affiliated (in thousands) Inpatient Services: Medicare $ 113,058 $ 107,117 $ 345,586 $ 322,038 Medicaid 188,153 184,800 549,900 533,630 Private and other 90,549 80,241 260,800 237,899 Subtotal 391,760 372,158 1,156,286 1,093,567 Rehabilitation Therapy Services 20,579 20,224 62,048 60,360 Medical Staffing Services 27,197 24,011 81,605 71,986 Subtotal 47,776 44,235 143,653 132,346 Other - non-core businesses 34 331 (614 ) 560 Total $ 439,570 $ 416,724 $ 1,299,325 $ 1,226,473 Rehab contracts Affiliated - continuing 103 88 103 88 Non-affiliated 309 298 309 298 DSO (Days Sales Outstanding) Inpatient Services - LTC 40 40 40 40 Rehabilitation Therapy Services 77 83 77 83 Medical Staffing Services 56 56 56 56 29 of 32 SUN HEALTHCARE GROUP, INC. AND SUBSIDIARIES NORMALIZING ADJUSTMENTS - 3rd QUARTER COMPARISON (in thousands, except per share data) AS REPORTED - 3rd QUARTER 2007 Revenue EBITDAR EBITDA Pre-tax Income from Continuing Operations Disc Ops Net Income As Reported 3rd QUARTER 2007 439,570 51,681 32,849 7,945 5,145 51 5,196 Percent of Revenue 11.8% 7.5% 1.8% 1.2% 0.0% 1.2% Normalizing Adjustments: Harborside integration costs - 2,475 2,475 2,475 1,609 - 1,609 Adjusted As Reported - 3rd QUARTER 2007 439,570 54,156 35,324 10,420 6,754 51 6,805 Percent of Revenue 12.3% 8.0% 2.4% 1.5% 0.0% 1.5% As Reported $0.12 $- $0.12 As Adjusted $0.15 $- $0.15 AS REPORTED - 3rd QUARTER 2006 Revenue EBITDAR EBITDA Pre-tax Income from Continuing Operations Disc Ops Net Income As Reported - 3rd QUARTER 2006 252,777 22,763 9,426 (1,100) (931) (263) (1,194) Percent of Revenue 9.0% 3.7% -0.4% -0.4% -0.1% -0.5% Normalizing Adjustments: Retroactive wage costs associated with rate increase - 185 185 185 176 - 176 Peak workers comp valuation recovery - (777) (777) (777) (740) - (740) Peak depreciation catch up - - - 1,041 992 - 992 Hospice mgmt contract termination - - - 975 929 - 929 Adjusted As Reported - 3rd QUARTER 2006 252,777 22,171 8,834 324 426 (263) 163 Percent of Revenue 8.8% 3.5% 0.1% 0.2% -0.1% 0.1% As Reported $(0.03) $(0.01) $(0.04) As Adjusted $0.01 $- $0.01 PRO FORMA SUN & HARBORSIDE - 3rd QUARTER 2006 Revenue EBITDAR EBITDA Pre-tax Income from Continuing Operations Disc Ops Net Income Pro Forma Sun & Harborside - 3rd QUARTER 2006 416,724 43,896 23,847 5,026 3,389 (685) 2,704 Percent of Revenue 10.5% 5.7% 1.2% 0.8% -0.2% 0.6% Normalizing Adjustments: Retroactive wage costs associated with rate increase - 185 185 185 176 - 176 Peak workers comp valuation recovery - (777) (777) (777) (740) - (740) Peak depreciation catch up - - - 1,041 992 - 992 Hospice mgmt contract termination - - - 975 929 - 929 Harborside investor fees - 125 125 125 91 - 91 Harborside merger costs - 2,360 2,360 2,360 1,713 - 1,713 Adjusted Pro Forma Sun & Harborside - 3rd QUARTER 2006 416,724 45,789 25,740 8,935 6,550 (685) 5,865 Percent of Revenue 11.0% 6.2% 2.1% 1.6% -0.2% 1.4% Pro Forma $0.08 $(0.02) $0.06 Adjusted Pro Forma $0.15 $(0.02) $0.13 See definitions of EBITDA and EBITDAR on Reconciliation of Net Income to EBITDA(M) and EBITDAR(M) stated previously in the As Reported section for the three and nine months September June 30. Normalizing adjustments are transactions or adjustments not related to continuing operations including integration costs related to the Harborside acquisition, expense for retroactive wage costs associated with prior period rate increases, a credit to prior period workers compensation expense as a result of the finalization of insurance reserves related to a prior period acquisition, a depreciation charge related to the finalization of the valuation of owned property, plant and equipment associated with a prior period acquisition, a charge resulting from the termination of a management fee contract and investor fees and merger costs recorded by Harborside prior to the acquisition.Since normalizing adjustments are not measurements determinedin accordance with U.S. generally accepted accounting principles and are thus susceptible to varying calculations and interpretations, the information presented herein may not be comparable to other similarly described information of other companies. 30 of 32 SUN HEALTHCARE GROUP, INC. AND SUBSIDIARIES NORMALIZING ADJUSTMENTS - YEAR TO DATE COMPARISON (in thousands, except per share data) AS REPORTED - NINE MONTHS 2007 Revenue EBITDAR EBITDA Pre-tax Income from Continuing Operations Disc Ops Net Income As Reported - Nine Months 2007 1,136,758 136,711 83,431 30,864 19,533 2,625 22,158 Percent of Revenue 12.0% 7.3% 2.7% 1.7% 0.2% 1.9% Normalizing Adjustments: Write-off of deferred financing costs - - - 615 400 - 400 Release of insurance reserves related to prior periods - (5,956) (5,956) (5,956) (3,871) (1,979) (5,850) Harborside integration costs - 3,490 3,490 3,490 2,269 - 2,269 Adjusted As Reported - Nine Months 2007 1,136,758 134,245 80,965 29,013 18,331 646 18,977 Percent of Revenue 11.8% 7.1% 2.6% 1.6% 0.1% 1.7% As Reported $0.45 $0.06 $0.51 As Adjusted $0.43 $0.01 $0.44 AS REPORTED - NINE MONTHS 2006 Revenue EBITDAR EBITDA Pre-tax Income from Continuing Operations Disc Ops Net Income As Reported - Nine Months 2006 746,461 71,333 32,520 5,752 3,344 3,909 7,253 Percent of Revenue 9.6% 4.4% 0.8% 0.4% 0.5% 1.0% Normalizing Adjustments: Release of insurance reserves related to prior periods - (5,370) (5,370) (5,370) (5,115) (2,499) (7,614) Retroactive wage costs associated with rate increase - 185 185 185 176 - 176 Peak valuation workers comp recovery - (777) (777) (777) (740) - (740) Hospice management contract termination - - - 1,041 992 - 992 Peak depreciation catch up - - - 975 929 - 929 Adjusted As Reported - Nine Months 2006 746,461 65,371 26,558 1,806 (414) 1,410 996 Percent of Revenue 8.8% 3.6% 0.2% -0.1% 0.2% 0.1% As Reported $0.11 $0.12 $0.23 As Adjusted $(0.01) $0.04 $0.03 See definitions of EBITDA and EBITDAR on Reconciliation of Net Income to EBITDA(M) and EBITDAR(M) stated previously in the As Reported section for the three and nine months ended September 30. Normalizing adjustments are transactions or adjustments not related to continuing operations including expense related to the write-off of deferred financing costs associated with the refinancing a credit agreement, self-insurance reserve releases related to prior periods, integration costs related to the Harborside acquisition, expense for retroactive wage costs associated with prior period rate increases, a credit to prior period workers compensation expense as a result of the finalization of insurance reserves related to a prior period acquisition, a charge resulting from the termination of a management fee contract and a depreciation charge related to the finalization of the valuation of owned property, plant and equipment associated with a prior period acquisition.Since normalizing adjustments are not measurements determinedin accordance with U.S. generally accepted accounting principles and are thus susceptible to varying calculations and interpretations, the information presented herein may not be comparable to other similarly described information of other companies. 31 of 32 SUN HEALTHCARE GROUP, INC. AND SUBSIDIARIES NORMALIZING ADJUSTMENTS - YEAR TO DATE COMPARISON (in thousands, except per share data) PRO FORMA SUN & HARBORSIDE - NINE MONTHS 2007 Revenue EBITDAR EBITDA Pre-tax Income from Continuing Operations Disc Ops Net Income Pro Forma Sun & Harborside - Nine Months 2007 1,299,325 150,940 90,707 28,743 18,232 2,060 20,292 Percent of Revenue 11.6% 7.0% 2.2% 1.4% 0.2% 1.6% Normalizing Adjustments: Write-off of deferred financing costs - - - 615 400 - 400 Release of insurance reserves related to prior periods - (5,956) (5,956) (5,956) (3,871) (1,979) (5,850) Harborside bad debt expense - 5,860 5,860 5,860 3,809 - 3,809 Harborside integration costs - 3,490 3,490 3,490 2,269 - 2,269 Harborside investor fees - 275 275 275 179 - 179 Harborside merger costs - 192 192 192 125 - 125 Adjusted Pro Forma Sun & Harborside - Nine Months 2007 1,299,325 154,801 94,568 33,219 21,143 81 21,224 Percent of Revenue 11.9% 7.3% 2.6% 1.6% 0.0% 1.6% Pro Forma $0.42 $0.05 $0.47 Adjusted Pro Forma $0.49 $- $0.49 PRO FORMA SUN & HARBORSIDE - NINE MONTHS 2006 Revenue EBITDAR EBITDA Pre-tax Income from Continuing Operations Disc Ops Net Income Pro Forma Sun & Harborside - Nine Months 2006 1,226,473 131,497 70,257 19,695 15,176 2,458 17,634 Percent of Revenue 10.7% 5.7% 1.6% 1.2% 0.2% 1.4% Normalizing Adjustments: Release of insurance reserves related to prior periods - (5,370) (5,370) (5,370) (5,115) (2,499) (7,614) Harborside merger costs - 2,360 2,360 2,360 1,713 - 1,713 Retroactive wage costs associated with rate increase - 185 185 185 176 - 176 Peak valuation workers comp recovery - (777) (777) (777) (740) - (740) Hospice management contract termination - - - 1,041 992 - 992 Peak depreciation catch up - - - 975 929 - 929 Harborside investor fees - 375 375 375 273 - 273 Adjusted Pro Forma Sun & Harborside - Nine Months 2006 1,226,473 128,270 67,030 18,484 13,404 (41) 13,363 Percent of Revenue 10.5% 5.5% 1.5% 1.1% 0.0% 1.1% Pro Forma $0.35 $0.06 $0.41 Adjusted Pro Forma $0.31 $- $0.31 See definitions of EBITDA and EBITDAR on Reconciliation of Net Income to EBITDA(M) and EBITDAR(M) stated previously in the As Reported section for the three and nine months ended September 30. Normalizing adjustments are transactions or adjustments not related to continuing operations including expense related to the write-off of deferred financing costs associated with the refinancing of a credit agreement, integration costs related to the Harborside acquisition, expense for retroactive wage costs associated with prior period rate increases, self-insurance reserve releases related to prior periods, a credit to prior period workers compensation expense as a result of the finalization of insurance reserves related to a prior period acquisition, a depreciation charge related to the finalization of the valuation of owned property, plant and equipment associated with a prior period acquisition, a charge resulting from the termination of a management fee contract and investor fees and merger costs recorded by Harborside prior to the acquisition.Since normalizing adjustments are not measurements determinedin accordance with U.S. generally accepted accounting principles and are thus susceptible to varying calculations and interpretations, the information presented herein may not be comparable to other similarly described information of other companies.32 of 32
